DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to Applicant’s amendment of 2/2/22, which is entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 3, 8, 9, 11 – 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka (US 4,665,804) (hereinafter “Miyasaka”) in view of Jobst (US 4,699,322) (hereinafter “Jobst”). Both references are in the applicant’s field of endeavor, a vehicle register assembly. These two references, when considered together, teach all of the elements recited in claims 1 – 3, 8, 9, 11 – 16, 19, and 20 of this application.
Regarding claim 1, Miyasaka discloses a vehicle register assembly (Figs. 1 and 2, col. 1 lines 7 – 8), comprises: a register duct having an end opening (see annotated Fig. 2 below, the capitalized annotations denoting claim limitations), wherein the register duct directs air toward a passenger compartment (functional limitation that Miyasaka performs, see Figs. 2 and 4, see col. 1 lines 11 – 14); a housing (20) coupled to the register duct proximate the end opening (annotated Fig. 2); a barrel (21) disposed within the housing (Fig. 2) and defining an upstream aperture proximate the register duct and a downstream aperture proximate the passenger compartment (unnumbered but labeled in annotated Fig. 2); a plurality of vanes including individual vanes (25, 25’, see annotated Figs. 1 and 2 below), wherein the individual vanes extend between first opposing sides of the barrel adjacent to the downstream aperture of the barrel (annotated Figs. 1 and 2); and a linking vane (29) coupled to each of the individual vanes (25’ and 25) and extending between second opposing sides of the barrel (see annotated Fig. 1). Miyasaka does not explicitly disclose wherein the linking vane includes a guide body that extends upstream from the plurality of vanes, through the upstream aperture of the barrel, and into the housing to guide the air through the barrel.

    PNG
    media_image1.png
    715
    983
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    735
    media_image2.png
    Greyscale

Jobst teaches the linking vane (10) includes a guide body (unnumbered but labeled in annotated Fig. 1 below, the capitalized annotations denoting claim limitations) that extends upstream from the plurality of vanes (8), through the upstream aperture of the barrel (6), and into the housing to guide the air through the barrel (the configuration that results from Miyasaka modified by the linking vane and guide body of Jobst). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by replacing the linking vane and guide body with that as taught by Jobst in order to provide a configuration that provides jam-free coupling of the individual vanes by the linking vane (see Jobst, col. 4 lines 65 – 66). 
    PNG
    media_image3.png
    708
    498
    media_image3.png
    Greyscale

Regarding claim 2, Miyasaka further discloses each of the individual vanes (25, 25’) defines a coupling member (pin 30), and wherein the linking vane (29) defines a plurality of apertures (29a) along a linking edge thereof configured to receive a corresponding coupling member (Figs. 1 and 2).
Regarding claim 3, Miyasaka further discloses the barrel (21) is rotatable to at least one angled position relative to the housing (20 on shafts 42a and 42b in openings 40a and 40b, annotated Fig. 1), and wherein an upstream edge of the guide body is disposed proximate to an inner surface of the housing when the barrel is in the at least one angled position (contingent limitation under MPEP 2111.04, II, “The broadest reasonable interpretation of a system … claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur”, and the cited references have the structure. The limitation is also a functional limitation that Miyasaka as modified by Matsuno performs) to reduce reduces a gap between the housing and the barrel (functional limitation that Miyasaka modified by Jobst can perform).
Regarding claim 8, Miyasaka as modified by Matsuno shows all elements of the claim 1 except that the guide body has a width in a range of from about 8 mm to about 30 mm. However, it would have been an obvious matter of design choice to modify the apparatus of Miyasaka to have the guide body has a width in a range of from about 8 mm to about 30 mm since the present application does not show that this particular range solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in other configurations.
Regarding claim 9, Miyasaka discloses a register assembly for a vehicle (Figs. 1 and 2, col. 1 lines 7 – 8), comprising: a register duct having an end opening (annotated Fig. 2, above); a barrel (21) coupled to the register duct proximate the end opening (annotated Fig. 2), wherein the barrel defines an upstream aperture and a downstream aperture (annotated Fig. 2); a plurality of vanes including individual vanes (25, 25’, see annotated Figs. 1 and 2 above), wherein the individual vanes extend in a first direction (vertically) between first opposing sides of the barrel proximate to the downstream aperture of the barrel (annotated Fig. 2); and a linking vane (29) including a guide body (annotated Fig. 1, above) and extending in a second direction (horizontally in Figs. 1 and 2), wherein the linking vane includes a linking edge coupled to the individual vanes within the barrel (Figs. 1 and 2) and the guide body extends outwardly therefrom (Figs. 1 and 2), and wherein the linking vane (29) extends between second opposing sides of the barrel (21, Fig. 1). Miyasaka does not explicitly disclose the guide body extends through the upstream aperture of the barrel.
Jobst teaches the guide body extends through the upstream aperture of the barrel (annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by replacing the the linking vane and guide body with that as taught by Jobst in order to provide a configuration that provides jam-free coupling of the individual vanes by the linking vane (see Jobst, col. 4 lines 65 – 66).
Regarding claim 11, Miyasaka further shows the linking vane (29) has a thickness less than a thickness of each of the individual vanes (25, 25’, shown in Fig. 1, above).
Regarding claim 12, Miyasaka as modified by Jobst as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 12 of this application further discloses the linking vane is coupled to an upstream side of each of the individual vanes and extends upstream therefrom. Miyasaka does not explicitly disclose this additional limitation.
Jobst teaches the linking vane (10) is coupled to an upstream side of each of the individual vanes (8) and extends upstream therefrom (annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the linking vane structure as taught by Jobst in order to provide additional clearance for the individual vanes to rotate since much of the structure of the linking vane of Jobst is upstream and away from the vanes. 
Regarding claim 13, Miyasaka as modified by Jobst as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 13 of this application further discloses a housing coupled to the register duct, wherein the barrel is disposed within the housing and the linking vane extends into the housing. Miyasaka further discloses a housing (20) coupled to the register duct (annotated Fig. 2, above), wherein the barrel (21) is disposed within the housing (annotated Fig. 2) but does not explicitly disclose the linking vane extends into the housing.
Jobst teaches the linking vane (10) extends into the housing (when Miyasaka is modified by the linking vane of Jobst, the linking vane extends into the housing of Miyasaka). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by replacing the linking vane with that of Jobst in order to provide additional clearance for the vanes to rotate. 
Regarding claim 14, Miyasaka further shows a distance between the linking vane (29) and one of the first opposing sides is less than a distance between the other first opposing side (linking vane 29 appears nearly flush with one of the first opposing sides in annotated Fig. 2 above, and therefore further distant to the other first opposing side).
Regarding claim 15, Miyasaka discloses a register assembly (annotated Figs. 1 and 2, above), comprising a register duct having an end opening (annotated Fig. 2); a barrel (21) coupled to the register duct proximate the end opening (annotated Fig. 2); a plurality of vanes (25) spaced-apart from one another and extending between first opposing sides (annotated Figs. 1 and 2), wherein each of the plurality of vanes defines a coupling member (30, Fig. 1); and a linking vane (29) extending between second opposing sides (Figs. 1 and 2) and having a linking edge coupled to the plurality of vanes (Figs. 1 and 2), wherein the linking edge defines a plurality of apertures (29a) for receiving corresponding coupling members (Figs. 1 and 2) and a guide body extending outwardly from the linking edge (annotated Fig. 1), and wherein a downstream edge of the linking vane (29) is disposed within the barrel (21, Fig. 2). Miyasaka does not explicitly disclose an upstream edge of the linking vane is disposed outside of the barrel.
Jobst teaches an upstream edge of the linking vane (10) is disposed outside of the barrel (6, see annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by replacing the linking vane with that of Jobst in order to in order to provide a configuration that provides jam-free coupling of the individual vanes by the linking vane (see Jobst, col. 4 lines 65 – 66).
Regarding claim 16, Miyasaka as modified by Jobst as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 16 of this application further discloses an upstream edge and side edges of the guide body define rounded corners therebetween. Miyasaka does not explicitly contain this additional limitation.
Jobst teaches an upstream edge and side edges of the guide body define rounded corners therebetween (labeled in annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the rounded corners as taught by Jobst in order to in order to reduce turbulence and therefore noise and vibration that would be caused by sharp corners.
Regarding claim 19, Miyasaka further discloses the linking vane (29) is coupled to an end portion of each of the plurality of vanes (25) proximate one of the first opposing sides (Figs. 1 and 2).
Regarding claim 20, Miyasaka as modified by Jobst as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 20 of this application further discloses the guide body has a width in a range of from about 8 mm to about 30 mm.
Miyasaka as modified by Jobst shows all elements of the claim except that the guide body has a width in a range of from about 8 mm to about 30 mm. However, it would have been an obvious matter of design choice to modify the apparatus of Miyasaka to have the guide body has a width in a range of from about 8 mm to about 30 mm since the present application does not show that this particular range solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in other configurations.
Claims 4 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka in view of Jobst as applied to claim 1 above, and further in view of Tanaka et al. (US 2019/0047377 A1) (hereinafter “Tanaka”). Tanaka is also in the applicant’s field of endeavor, a vehicle register assembly comprising a register duct, housing, vanes, and a linking vane. These three references, when considered together, teach all of the elements recited in claims 4 – 6 of this application.
Regarding claim 4, Miyasaka as modified by Jobst as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses a linking edge of the linking vane includes a plurality of receiving frames disposed around a plurality of apertures. Miyasaka as modified by Jobst does not explicitly contain this additional limitation.
Tanaka teaches a linking edge of the linking vane (60) includes a plurality of receiving frames (63) disposed around a plurality of apertures (65, annotated Fig. 7A and 7B below, the capitalized annotations denoting claim limitations). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the structure as taught by Tanaka in order to provide an air conditioning blower hole apparatus capable of suppressing a looseness of a fin and of decreasing production costs (Tanaka, para. [0026]).

    PNG
    media_image4.png
    746
    901
    media_image4.png
    Greyscale

Regarding claim 5, Miyasaka as modified by Jobst and Tanaka as described above teaches all the elements of claim 4 upon which this claim depends. However, claim 5 of this application further discloses outermost receiving frames of the plurality of receiving frames extend outwardly relative to side edges of the guide body. Miyasaka as modified by Jobst does not explicitly contain this additional limitation.
Tanaka teaches outermost receiving frames of the plurality of receiving frames (63) extend outwardly relative to side edges of the guide body (62, annotated Figs. 7A and 7B above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the structure as taught by Tanaka in order to conserve linking vane material since any linking vane portion external to the outermost receiving frame would not be carrying any load or serving any useful purpose.
Regarding claim 6, Miyasaka as modified by Jobst and Tanaka as described above teaches all the elements of claim 4 upon which this claim depends. However, claim 6 of this application further discloses the linking edge includes a plurality of protrusions extending therefrom, and wherein the plurality of apertures correspond with the plurality of protrusions. Miyasaka as modified by Tanaka does not explicitly contain this additional limitation.
Jobst teaches the linking edge includes a plurality of protrusions extending therefrom, and wherein the plurality of apertures correspond with the plurality of protrusions (see annotated Fig. 1, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the protrusions and apertures as taught by Jobst in order to provide a vane support structure that provides clearance for the vanes to rotate more freely than that provided for in Miyasaka. 
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka in view of Jobst as applied to claims 1 and 9 respectively above, and further in view of Matsuno (US 4,735,131) (hereinafter “Matsuno”). Matsuno is also in the applicant’s field of endeavor, a vehicle register assembly comprising a duct, housing, vanes, and a linking vane. These three references, when considered together, teach all of the elements recited in claims 7 and 10 of this application.
Regarding claim 7, Miyasaka as modified by Jobst as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses a linking edge has a length greater than a length of an upstream edge of the guide body. Miyasaka as modified by Jobst does not explicitly contain this additional limitation.
Matsuno teaches a linking edge (including the length of the protrusions at the end of the linking edge) has a length greater than a length of an upstream edge of the guide body (annotated Fig. 4, below). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the structure taught by Matsuno in order to make the linking vane more streamlined so that it does not create turbulence which causes unpleasant vibration and noise.

    PNG
    media_image5.png
    541
    643
    media_image5.png
    Greyscale

Regarding claim 10, Miyasaka as modified by Jobst as described above teaches all the elements of claim 9 upon which this claim depends. However, claim 10 of this application further discloses the linking edge has a length greater than a length of an upstream edge of the guide body. Miyasaka as modified by Jobst does not explicitly contain this additional limitation.
Matsuno teaches the linking edge (including the length of the protrusions at the end of the linking edge) has a length greater than a length of an upstream edge of the guide body (annotated Fig. 4, above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the structure taught by Matsuno in order to make the linking vane more streamlined so that it does not create turbulence which causes unpleasant vibration and noise.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka in view of Jobst as applied to claim 15 above, and further in view of Yamamoto (JP 2007-118884 A English machine translation) (hereinafter “Yamamoto”). Yamamoto is also in the applicant’s field of endeavor, an air register assembly. These three references, when considered together, teach all of the elements recited in claim 17 of this application. 
Miyasaka as modified by Jobst as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 17 of this application further discloses a support member extending between the second opposing sides, wherein the support member is spaced-apart from the linking vane, and wherein the support member extends through an upstream aperture defined by the barrel. Miyasaka as modified by Jobst does not explicitly contain this additional limitation. 
Yamamoto teaches a support member (4) extending between the second opposing sides (see annotated Figs. 6 and 7 below, the capitalized annotations denoting claim limitations), wherein the support member is spaced-apart from the linking vane (6), and wherein the support member (4) extends through an upstream aperture defined by the barrel (1, annotated Figs. 6 and 7). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the support member as taught by Yamamoto in order to increase the rigidity of the assembly that might otherwise sag or deform when blowing very hot air. 

    PNG
    media_image6.png
    980
    661
    media_image6.png
    Greyscale


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka in view of Jobst as applied to claim 15 above, and further in view of Davis, Jr. et al. (US 6,685,555 B1) (hereinafter “Davis”). Davis is also in the applicant’s field of endeavor, a register assembly comprising a plurality of vanes and a linking vane. These three references, when considered together, teach all of the elements recited in claim 18 of this application. Miyasaka as modified by Jobst as described above teaches all the elements of claim 15 upon which this claim depends. However, claim 18 of this application further discloses the linking vane includes a thermoplastic material. Miyasaka as modified by Jobst does not explicitly disclose this additional limitation. 
Davis teaches the linking vane (32) includes a thermoplastic material (thermoplastic olefin, col. 2 lines 32 – 36). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Miyasaka by adding the linking vane is a thermoplastic as taught by Davis in order to provide a linking vane that can be inexpensively produced by injection molding, which is less expensive than machining a metal vane, and is less prone to vibrating like metal.

Response to Arguments
Applicant's arguments filed 2/22/22 regarding the interpretation of the term “coupling member” under 112f have been fully considered but they are not persuasive. Although Applicant argues on pages 6 – 7 of the Remarks that the term is a “well-understood and frequently used term in the art”, the Office respectfully disagrees. Applicant has not provided any evidence in support of its assertion by way of dictionary definitions or third-party usage of that term. Therefore, the Office’s interpretation is maintained.
Applicant’s arguments with respect to independent claims 1, 9, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, which is, in substance, the guide body that extends upstream from the vanes through the upstream aperture of the barrel. The rejection now relies on the Yamamoto reference to teach this new limitation, as more fully set forth above. 
As to all other claims in this application, because Applicant has relied upon its assertions regarding the independent claims as the basis for patentability, there are no specific grounds regarding the rejections of these claims that need to be addressed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762 

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762